McCLELLAN, J.
The bill of exceptions expressly purports to he, as it is, nothing other than the steno*491graphic report of the trial below. It is, hence, constructed. in patent violation of rule 32 of circuit court practice (Civ. Code 1907, p. 1526). It will be stricken. —Gassenheimer & Co. v. Marietta Co., 127 Ala. 183, 28 South. 564; Sou. Ry. Co. v. Jackson, 133 Ala. 384, 31 South. 988; Woodward Iron Co. v. Herndon, 130 Ala. 364, 375, 376, 30 South. 370.
There is no error assigned as upon the record proper, so the judgment is affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Mayfield, JJ., concur.